Citation Nr: 0015689	
Decision Date: 06/14/00    Archive Date: 06/22/00

DOCKET NO.  99-04 286	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

K. Ehrman, Counsel


INTRODUCTION

The veteran had active duty from February 1967 to July 1970, 
which included a tour of duty in the Republic of Vietnam from 
August 1969 to July 1970.  This matter comes before the Board 
of Veterans' Appeals (Board) on appeal from a December 1998 
rating decision of the Chicago, Illinois, regional office 
(RO) of the Department of Veterans Affairs (VA), which denied 
a claim of service connection for PTSD.  

It is noted that after issuance of adequate notice of the 
date, time and place, the veteran failed to appear for 
hearings scheduled both before a hearing officer at the RO 
(on April 13, 1999), and before a Member of the Board sitting 
at the RO (Travel Board hearing) (on December 7, 1999).  
Accordingly, no further action in this regard is required.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained by the RO.  

2.  The veteran is not shown to have engaged in combat with 
the enemy.  

3.  Although a January VA examination report reflects 
multiple psychiatric diagnoses of which PTSD is one, there is 
no diagnosis of PTSD based on a verified, or verifiable, in-
service stressor.  

4.  None of the veteran's claimed in-service stressors has 
been corroborated, and the veteran has not provided 
sufficient information to permit any further verification of 
his claimed stressors, despite numerous requests and 
opportunities to do so. 


CONCLUSION OF LAW

The criteria for establishing service connection for PTSD are 
not met.  38 U.S.C.A. §§ 1110, 5107(a) (West 1991); 38 C.F.R. 
§ 3.303, 3.304(f) (1999); 38 C.F.R. § 3.304(f) (1997).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Prior to June 18, 1999, entitlement to service connection for 
PTSD required medical evidence establishing a clear diagnosis 
of the condition, credible supporting evidence that the 
claimed in-service stressor actually occurred, and a link, 
established by medical evidence, between the current 
symptomatology and the claimed in-service stressor.  38 
C.F.R. § 3.304(f) (1997) (emphasis added).  

The evidence necessary to establish the occurrence of a 
stressor during service to support a claim of entitlement to 
service connection for PTSD will vary depending on whether 
the veteran "engaged in combat with the enemy."  See Gaines 
v. West, 11 Vet. App. 353, 358 (1998); Hayes v. Brown, 5 Vet. 
App. 60, 66 (1993).  If it is determined through military 
citation or other evidence that a veteran engaged in combat 
with the enemy, and the claimed stressors are related to 
combat, the veteran's lay testimony regarding the reported 
stressors must be accepted as conclusive evidence as to their 
actual occurrence, and no further development or 
corroborative evidence will be necessary, provided that the 
testimony is found to be satisfactory and consistent with the 
circumstances, conditions or hardships of such service.  38 
U.S.C.A. § 1154(b) (West 1991); 38 C.F.R. § 3.304(d); Doran 
v. Brown, 6 Vet. App. 283, 289 (1994).  Under the regulation 
effective prior to June 18, 1999, service department evidence 
that the veteran engaged in combat or that the veteran was 
awarded the Purple Heart, Combat Infantryman Badge, or 
similar combat citation will be accepted, in the absence of 
evidence to the contrary, as conclusive evidence of the 
claimed in-service stressor.  38 C.F.R. § 3.304(f) (1997).

The ordinary meaning of the phrase "engaged in combat with 
the enemy," as used in 38 U.S.C.A. § 1154(b), requires that a 
veteran have participated in events constituting an actual 
fight or encounter with a military foe or hostile unit or 
instrumentality.  VAOPGCPREC 12-99.  Where a determination is 
made that the veteran did not "engage in combat with the 
enemy," or the claimed stressor is not related to combat, the 
veteran's lay testimony alone will not be enough to establish 
the occurrence of the alleged stressor.  See Moreau v. Brown, 
9 Vet. App. 389, 395 (1996); Dizoglio v. Brown, 9 Vet. App. 
163, 166 (1996).  In such cases, the record must contain 
corroborative evidence that substantiates or verifies the 
veteran's testimony or statements as to the occurrence of the 
claimed stressor.  See West (Carlton) v. Brown, 7 Vet. App. 
70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).

During the pendency of this appeal, 38 C.F.R. § 3.304(f) was 
amended, effective June 18, 1999.  64 Fed. Reg. 32,807, 
32,808 (1999).  Section 3.304(f) now provides that service 
connection for PTSD requires: medical evidence diagnosing the 
condition in accordance with 38 C.F.R. § 4.125(a); a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  

The veteran's service and administrative records do not 
indicate any combat of the veteran.  These records also show 
no treatment for any psychiatric disorder, no complaints of 
any stress, anxiety, nervousness, or sleep impairment, and no 
treatment for wounds of any kind.  A report of examination at 
separation from service, dated in July 1970, is negative for 
any psychiatric abnormalities, wounds, defects or diagnoses, 
or related complaints of the veteran.  

All available service personnel records of the veteran were 
obtained at the RO.  These records show that the veteran had 
a tour of duty in the Republic of Vietnam from August 1969 to 
July 1970, where he was stationed at Danang, Vietnam.  The 
veteran's service discharge document indicates no 
decorations, medals, badges, commendations, citations or 
campaign ribbons awarded or authorized which are indicative 
of combat.  Additionally, the veteran's is shown to have 
performed duties related to aircraft mechanics.  

The veteran's first claim for service connection for PTSD was 
received in November 1997, at which time he asserted that the 
claim for service-connection for PTSD included claimed-
related alcohol and marital problems, and a fear of crowds, 
with suicidal thoughts.  In support of his claim, private 
treatment records were received at the RO, which show 
treatment for an adjustment disorder, with depressed mood, 
related to a recent divorce from his wife of many years, as 
well as alcohol abuse.  See private treatment summary of 
December 15, 1995.  

In a December 1997 letter to the veteran, the RO requested 
more specific information concerning the claimed PTSD 
stressors, including the names and units of witnesses to the 
claimed stressor events, and the names of any casualties.  In 
a January 1998 statement, the veteran informed the RO that he 
helped with the wounded at "Da Nang East Naval Hospital," 
where he was stationed as a "combat security [p]oliceman," 
but he never had to help prepare the bodies for delivery.  
The veteran admitted to not having had any actual 
participation in combat, although he indicated that his unit 
was rocketed more than once every 2-weeks, and that he 
witnessed some civilian atrocities.  He indicated that he 
lost close friends who were killed in Vietnam, but he did not 
indicate he witnessed any of their deaths.  He stated that 
one man died a violent death in close proximity to him, when 
a grenade went off which was lodged in this man's skull.  The 
veteran also indicated that he was not subjected to sniper 
attacks.  

On VA examination in January 1998, the veteran gave a service 
occupational history which differed considerably from his 
earlier statements.  He indicated that his duties as a 
security policeman at the Danang East Hospital included 
unloading "body bags," and that he was "always under 
[mortar] attack."  Presently, the veteran reported sleeping 
only 2-hours per night, he admitted to suicide thoughts, 
intrusive memories and nightmares, avoidance symptoms, and 
hypervigilance.  He also reported a restricted range of 
affect, irritability, anger, and depression.  The examiner 
felt that the veteran appeared to meet the criteria for a 
diagnosis of PTSD, dysthymia, and adjustment disorder, with 
depressed and anxious mood, but that these were related to 
the recent breakup of his marriage.  

A February  1999 statement of the case (SOC) included notice 
that the veteran's claimed stressors were too nonspecific to 
allow for any verification through the Army.  In his February 
1999 substantive appeal, in response to the SOC, the veteran 
indicated that he did not remember the names of the persons 
who were lost to him, and that he could not remember any more 
details than those already provided.  In an April 2000 
Informal Hearing Presentation, the veteran's representative 
admitted that the veteran's January 1998 VA examination 
diagnosis of PTSD "evolves around his recent divorce and 
separation from his wife," and that the examination was 
"very thorough."  

The Board finds that service connection for PTSD is not 
warranted by the objective evidence of record.  While a 
diagnosis of PTSD was made on VA examination in January 1998, 
it is initially noted that the examiner appears to relate the 
PTSD diagnosis to the veteran's recent breakup with his wife 
of many years.  Significantly, the diagnosis of PTSD also 
appears to assume the validity of stressors which have not 
been verified, and which are not verifiable given the lack of 
detail the veteran has admitted he is unable to give.  While 
this diagnosis appears sufficient to well ground the claim 
(see 38 U.S.C.A. § 5107(b); Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990)), the question remains, however, as to whether 
the veteran, in fact, has a diagnosis of PTSD based on 
credible supporting evidence that a claimed in-service 
stressor occurred.  The diagnosis of PTSD is considered in 
light of the remaining criteria for service connection for 
PTSD:  namely, credible evidence that the claimed stressors 
actually took place, and of a nexus between the stressors and 
the veteran's symptoms.  

Section 1154(b), however, "does not require the acceptance 
of a veteran's assertion that he was engaged in combat with 
the enemy; it would be tautological to conclude that it 
did." Cohen v. Brown, 10 Vet. App. 128, 146 (1997), citing 
Irby v. Brown, 
6 Vet. App. 132, 136 (1994).  The Board must make specific 
findings of fact, supported by reasons and bases, as to 
whether or not the veteran was engaged in combat with the 
enemy, and, if so, whether any of his claimed stressors were 
related to such combat.  Cohen, 10 Vet. App. at 145.  

In the instant case, the veteran is not shown to have engaged 
in combat with the enemy.  While the veteran gives a military 
history of having been exposed to mortar fire while stationed 
in Danang, Vietnam, he has specifically denied any personal 
combat with the enemy.  Additionally, his service medical and 
administrative personnel records fail to show that the 
veteran's duties included that of "combat security 
policeman," as asserted, or that he ever handled body bags 
as he later asserted on VA examination in January 1998.  

Rather significantly, the record includes at least some 
inconsistent statements of the veteran.  Specifically, while 
the veteran's January 1998 letter to the RO indicates no 
combat, and no handling of bodies, on VA examination  in 
January 1998, he reported handling body bags.  The import of 
his additional change of stressor is significant because the 
January 1998 VA examiner appears to have relied upon the 
veteran's report of handling body bags in rendering the only 
diagnosis of PTSD which is of record.  

Moreover, while the January 1998 VA examination report shows 
a current diagnosis of PTSD, other psychiatric diagnoses 
included dysthymia, and adjustment disorder with depression 
and anxious mood, and these other disorders are clearly 
associated with the more recent event of failure of the 
veteran's marriage.  Accordingly, the service medical and 
personnel records, as well as the private treatment records 
and VA examination report, far from supporting the veteran's 
claim, merely add weight to what is missing in this case: a 
diagnosis of PTSD based on credible supporting evidence of 
the occurrence of an in-service stressor, that is, verified, 
or verifiable, stressors.  Because the evidence fails to 
establish that the veteran engaged in combat with the enemy, 
corroboration of the occurrence of the claimed stressors is 
necessary.  

In this case, none of the veteran's claimed in-service 
stressors has been corroborated.  The Board emphasizes that 
the veteran was repeatedly requested to provide more detailed 
information so as to allow for the verification of the PTSD 
stressors.  However, in his substantive appeal statement of 
March 1999, the veteran indicated that he could not recall 
the names of the dead, and he could not provide the requested 
information.  As such, the veteran's claimed stressors are 
not corroborated due to the veteran's inability to provide 
the requisite detailed information.  The veteran has simply 
failed to respond in any meaningful way to the RO's December 
1997 written request, or to the February 1999 SOC, which 
included requests for more specific dates, places, and names 
of casualties and witnesses to the reported stressor events.  
He also has not otherwise provided any information 
corroborating either his participation in combat, or the 
occurrence of his claimed stressful in-service events.  
Accordingly, a Board Remand for such development would be an 
exercise in futility.  

Hence, under the circumstances of this case, for purposes of 
establishing service connection for PTSD, the diagnosis of 
PTSD of record is not based on credible supporting evidence 
of the occurrence of a stressor.  Even more significant is 
the fact that the January 1998 VA diagnosis of PTSD appears 
to be based on the veteran's own reported history, a history 
which is inconsistently reported by the veteran and is not 
supported or corroborated by any documentary evidence.  The 
Board is not bound to accept as credible a diagnosis of PTSD 
that is not based upon a verified, recognizable stressor.  
See Swann v. Brown, 5 Vet. App. 229, 233 (1993).   In this 
case, at the time of the January 1998 evaluation, neither the 
veteran's participation in combat nor the occurrence of any 
in-service stressful experience had been verified; moreover, 
no such participation or event has since been verified, and 
the veteran has not provided sufficient additional 
information to warrant an additional attempt to verify 
participation in combat or the occurrence of an in-service 
stressful experience.  Upon notification that additional 
information was needed so as to allow verification, he 
claimed he was unable to give the needed details.  
Accordingly, there is no present basis to grant the claim, or 
to have the veteran undergo any further examination.  

Inasmuch as the record does not demonstrate credible 
supporting evidence that the veteran has PTSD as a result of 
his claimed in-service stressful experiences, the Board must 
conclude that the criteria for service connection for PTSD 
are not met under the criteria in effect either prior to or 
after June 18, 1999.  The Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the claim, 
that doctrine is inapplicable.  See 38 U.S.C.A. § 5107(a); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

The claim for service connection for PTSD is denied.  


		
	JEFFREY D. PARKER
	Acting Member, Board of Veterans' Appeals



 

